Citation Nr: 1705044	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-33 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for adrenal gland failure, to include as secondary to regional enteritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in April 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the St. Petersburg, Florida, RO; a transcript is of record.

The issues of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for arthritis secondary to regional enteritis and service connection for hypertension secondary to regional enteritis were raised by the record at the April 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

Adrenal gland failure was caused by regional enteritis secondary to lactose intolerance.


CONCLUSION OF LAW

The criteria for service connection for adrenal gland failure, to include as secondary to regional enteritis, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection is in effect for regional enteritis, to include as secondary to lactose intolerance.  Private treatment records beginning in October 2005 that have been associated with the claims file show that the Veteran has taken prednisone.  October 2008 private treatment records indicate an assessment of chronic adrenal insufficiency and noted that the Veteran is on prednisone.

The Veteran had a VA examination in October 2009.  The examiner wrote that chronic prednisone therapy suppresses the adrenal gland.  However, the examiner did not feel that it was a disability in itself because prednisone essentially supplements and restores the normal amount of steroid hormone in the body.  Therefore, the examiner indicted that adrenal gland failure is not a disability but is a reaction to taking prednisone.  If the use of prednisone was reduced, the adrenal gland would come back to normal.

In November 2015, Dr. Rasulo, a private endocrinologist and diabetes specialist, wrote that the Veteran has a history of Crohn's disease beginning in his early to mid-20s and had been glucocorticoid dependent since then, mostly relying on prednisone.  The Veteran told Dr. Rasulo that if he misses one of the twice daily doses of prednisone, within hours he develops classic symptoms of adrenal insufficiency.  Adrenal insufficiency was a direct result of the decades' long need for exogenous glucocorticoids to control Crohn's disease.  Intravenous glucocorticoids would be necessary to save the Veteran's life if he could not take the medication orally.

In February 2016, Dr. Cooper, a family physician, wrote that he had treated the Veteran for five years and that the Veteran had glucocorticoid induced adrenal insufficiency and would likely die if use of prednisone were stopped abruptly.  The Veteran took it twice a day, and if he misses a dose, he feels the signs and symptoms of an adrenal crisis.  The Veteran was on prednisone because of Crohn's disease.

The Veteran testified at the April 2016 hearing that he had taken prednisone for Crohn's disease for 45 years.  Adrenal gland failure symptoms included disorientation, dizziness, and headaches.  He had been told that he would die within 36 hours if he stopped taking prednisone.  The Board notes that the Veteran is competent to report what he has been told by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the Board finds him to be credible.

The Board finds that service connection is warranted for adrenal gland failure.  The record shows that the Veteran takes prednisone, which is a glucocorticoid, for the service-connected regional enteritis (Crohn's disease).  Dr. Rasulo opined that the Veteran's adrenal insufficiency is a direct result of the decades' long need for exogenous glucocorticoids to control Crohn's disease.  Dr. Cooper opined that the Veteran had glucocorticoid induced adrenal insufficiency.  The Board finds these opinions to be of probative value because Dr. Rasulo and Dr. Cooper provided well-reasoned rationales and have a long history of treating the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the Veteran's claim for service connection for adrenal gland failure, to include as secondary to regional enteritis, is granted.



ORDER

Service connection for adrenal gland failure, to include as secondary to regional enteritis, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


